The Honorable   Bevington    Reed                     Opinion   No.   H-   299
Commissioner,    Coordinating    Board
Texas College  and University     System              Re:   Clarification     of the
P. 0. Box 12788, Capitol Station                            statutes    regarding    the
Austin,  Texas 78711                                        offering    of certain    voca-
                                                            tional technical     programs
                                                            within the district      of a
                                                            public junior college       by
                                                            the Texas State Technical
Dear    Dr.   Reed:                                         Institute.

       YOU have   submitted   to us the   following    question:

              “Your opinion is requested     as to whether,    at
          some time after   the State Board of Vocational
          Education approves   the offering    of a program(s)
          by Texas State Technical    Institute within the dis-
          trict of a public junior college      that is operating
          a vocational     and technical   program,      the affected
          junior col,lege may peti,tion and cause the State-
           Board of Vocational,     Education   to revoke that
          approval, for Texas       State Technical     Institute,
          based upon the stated desire and demonstrated
           capability   of the junior college     to offer the same
          program     in its district.   ”

     The Texas State Technical       1nst:itute was initially    created    as the James
Connally    Technical.   Institute under the direction      and control     of the Board
of Directors    of Texas A & M University,         (Acts   1965,   59th   Leg.,   ch. 91,
p0 220).   In 1969 the name of the Institute was changed to the Texas State
Technical    1nstitul:e and it was placed under the control         of its own Board
of nine regents,      appoi,nted by the Governor,     (Acts 1~969, 6lst Leg. ~ R. S.,
ch. 179, p. 515).




                                           po 1389
The Honorable     Bevington    Reed,    page   2   (H-299)




      These provisions   were  incorporated     in the Texas Education   Code, V. T. C. S.,
in 1971 along with other laws relating      to higher education.   (Acts 1971, 62nd Leg.,
R.S.,    ch. 1024, p. 3072, 3316).   They now appear as Chapter       135 of Title 3
of the Texas Education     Code.   Pertinent    to your question are the following   sec-
tions of that Chapter:

        Section   135.03

             “(a)  The institute    shall provide     occupationally      oriented
        programs     in highly technical     and vocational     areas,     including
        field or laboratory     work and remedial        or related     academic
        and technical    instruction.      Particular    emphasis      shall be
        placed on industrial     and technological       manpower      needs of
        the state.    Technical    and vocational      programs      shall be
        subject to the approval       of the State Board of Vocational
        Education.     Related academic       instruction    is subject to
        the approval    of the Coordinating       Board,    Texas College
        and University     System. ‘I

        Section   135.04

             “(a)  Educational  programs     wholly or partially   financed
        from state funds are subject to the prior approval        of the
        State Board of Vocational     Education    and the Coordinating
        Board,    Texas College   and Uni~versity System.

             “(h)   Before    any program      may be offered      by the institute
        within the district       of a public junior col.lege that. is oper-
        ating a v~ocational, and technical’program.            it must be
        established     that the public junior college       is not capable
        of offering   or is unable to offer the program.             After it
        is established      that a need for the program         exists and
        that the program        is not locally  available,    the institute
        may offer     the program.       provided    approval    is secured
        as required      by this chapter.      Approval    set forth in this
        subsection    does not apply to McLennan,           Cameron.      and
        Potter    counties.




                                          p.   1390
The Honorable       Bevington     Reed,    page   3     (H-299)




              “(cl  Where a local government       located in a county or
         a portion of a county that is not operating       a public
         junior college   district    requests  that the institute   offer
         a program,     the institute   may offer the program      pro-
         vided approval    is secured from the State Board of
         Vocational   Education.    ”

     It is apparent    from the foregoing      statutes that,before    the Institute
may offer a vocational        or technical   program    within the district    of a
public junior college,      it must establish     that the junior college    is not
capable of offering      the program     or is unable to offer the program        and
must secure approval         of the State Board of Vocational       Education   and,
if partially   financed from state funds, of the Coordinating           Board,    Texas
College     and University    System,    in addition.

     We find no statute specifically     conferring   upon either the State Board
of Vocational   Education    or the Coordinating    Board authority     to revoke
such approval    once given.    The  State  Board   of  Vocational   Education   is
composed    of those who compose      the State Board of Education       (Sections
11. 34 and 11.41,    Texas Education      Code, V. T. C. S. ). Whatever       authority
they may have over the program         of the Institute    in addition to those set
out in the sections   of Chapt.er 135 quoted above would seem to come from
Section 61.051 defining the powers        and duties of the Coordinating       Board.

      That section confers         upon the Boa.rd either by itself,          or in cooperation
with the Board       of Vocational       Education,       broad authority     over “certificate
programs”        and particular1.y     in its s-ubsecti,ons (e) and (f), including~ the
power to order the elimination            of certificate     programs     where that action
is in the best interests         of t:he i,nstitutions,     etc.,   or to recommend        the
elimination      of certificat,e    programs       for which a need no longer exists,
However,      Section      61,. 003 exchides      from the definition       of “cert~ificate
program”      those programs         approved       by or subject to the approval          of the
State Board of Vocat:ional           Edurati,on.       Thus, we are unable to find any
authority,     rither in the Stat,e 13oard of Vocational,             Educati,on or in the
Coordinating       Board,      Texas   Cul.l.ege    and  ‘
                                                         1Jniversity   System,     to revoke
approval     previousl,y     given to the Texas Stat.e Technical            Insti.tute under
Section     135. 03(a) or Sec,f~ion 135. 04 of the Texa,s Educat,ion Code,,                  We are
 reinforced     in our construclion        of t~he statutes by the l,anguage of Section
 135.03(b)    which does require         prior&         continuing    approval    of the State
Board of Vocational,         Education      for programs        for technical   teachers,




                                              pe 1391
The Honorable         Bevington        Reed,   page   4      (H-299)




counselors   and supervisors  to be given by the Institute.  As to those
courses,   the State Board of Vocational  Education   may revoke approval.

    Had the Legislature       intended that the Institute’s     courses  be subject
to that same degree      of control   and continuing   approval    by the State Board
of Vocational    Education    or by the Coordinating      Board,    Texas College    and
University    System,   it could have said so.      It did not and we see no reason
to read such intent into the language which was adopted by the Legislature.
Whether    or not such continuing      approval  is desirable    is for the Legislature
to determine.

                              SUMMARY

              Except for training  programs     for technical   teachers,
         counselors   and supervisors,     the State Board of Voca-
         tional Education   and the Coordinating     Board,    Texas
         College   and University  System,    lack the power to revoke
         approval   once given for programs      to be offered   by the
         Texas State Technical    Institute.

                                                      Very    truly     yours,




                                                      Attorney        General    of Texas




                                   I
         iI +\j                4
LAR       I’.   YOR     , ‘%‘irsd.Assistant




                                    ,(s_Q/
DAVID M. KENDALL.                 Chairman
Opinion Committee




                                                 p.   1392